Citation Nr: 0422816	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus 
claimed as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran failed, without indication of cause, to appear 
for a scheduled Travel Board hearing in December 2003.  
Therefore, his request for a personal hearing must be 
considered withdrawn. 38 C.F.R. § 20.702 (2003). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits."  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The veteran has made 
a claim for entitlement to service connection for diabetes 
mellitus as the result of exposure to herbicides.  While he 
was examined in December 2001 by the VA concerning the 
claimed disorder, the examiner failed to offer any nexus 
opinion as to his diabetes mellitus.  The VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003); Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  The Board concludes that a 
medical opinion is required to determine whether there is a 
nexus between the veteran's diabetes mellitus and service. 

The RO has denied the veteran's claim of entitlement to 
service connection primarily on the basis that his diabetes 
mellitus has been diagnosed as Type I, or juvenile diabetes 
mellitus.  The pertinent regulations state that if a veteran 
was exposed (or presumed to have been exposed) to an 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  The list of service 
connected diseases includes Type II diabetes mellitus.  It 
does not include Type I diabetes mellitus. 38 C.F.R. § 
3.309(e).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  

The veteran's initial diagnosis of diabetes apparently was in 
a February 1976 Fayette County Hospital discharge summary.  
This report noted that the veteran was a 27 year old male 
admitted with complaints of weakness, weight loss, and 
excessive thirst for several weeks.  He reported the usual 
childhood diseases and no serious illness or injury.  He was 
treated with insulin and diagnosed with diabetes mellitus.  
(Type not specified.)

He was subsequently treated, and continues to be treated, for 
poorly controlled diabetes through Northport Internal 
Medicine.  His treating physician, Dr. DeBell, diagnosed him 
with Type I diabetes mellitus.

In a September 2001 Agent Orange examination at the VAMC 
Tuscaloosa, the examiner noted the veteran had Type II 
diabetes mellitus with diabetic complications.  He had been 
twice hospitalized for diabetic comas.  The diagnosis was 
Type II diabetes mellitus.  A C-peptide level test was 
planned to determine if the diabetes mellitus was Type I or 
Type II.  

October 2001 VAMC Tuscaloosa clinical records note a 
correction of diagnosis from diabetes mellitus Type II to 
Type I confirmed by a C-peptide test and the veteran's 
private physician, Dr. DeBell.

In a December 2001 VA examination, the examiner noted the 
veteran served in the infantry in Vietnam.   He had been 
taking insulin since being diagnosed with diabetes in 1976 at 
the age of 28.  When first diagnosed he weighed 212 lbs.  He 
lost a significant amount of weight and now weighs 157 lbs.   
He was seen by Dr. Debell every 3 months.  The examiner 
diagnosed, "Diabetes Type I -- diagnosed by Dr. Dubell."

Although the veteran is presumed to have been exposed to 
Agent Orange, the records reflect that he has been diagnosed 
with Type I diabetes mellitus. This diagnosis does not fall 
within the regulatory list of diseases and illnesses 
specifically named in 38 C.F.R. § 3.309(e).  Under 3.309(a), 
however, there are other chronic diseases that are presumed 
to have been incurred in service if shown by characteristic 
manifestations of the disease to the required degree [10% or 
more] within one year of service discharge, followed without 
unreasonable time lapse by definite diagnosis.  This list of 
chronic diseases includes diabetes mellitus, type not 
specified.

Notwithstanding the foregoing law and regulations pertaining 
to entitlement to service connection on a presumptive basis, 
a veteran is not precluded from establishing service 
connection for diseases not subject to presumptive service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board notes for informational purposes that: 

a.  Type I or Insulin-Dependent Diabetes Mellitus 
(IDDM), also called juvenile-onset diabetes occurs when 
the pancreas makes little or no insulin.  It usually 
occurs in people younger than 30 years.  However, it can 
occur at any age.  About 1 million Americans have Type 1 
diabetes.

b.  Type II or Non-Insulin Dependent Diabetes Mellitus 
(NIDDM), also called maturity-onset diabetes usually 
occurs in people over 30 years.  About 90% of 
individuals who have diabetes suffer from Type 2 
diabetes.  People with this condition either don't 
produce enough insulin to control glucose levels or 
their cells simply do not respond to the insulin.   

c.  The aforementioned C-peptide test determines 
indirectly the "pancreatic reserve" of insulin-producing 
cell ability, i.e. the amount of insulin the pancreas is 
producing.  It does so by measuring the levels of a 
"peptide" (like a protein) in the blood.  Thus, the 
levels of C-peptide as by-product are a good indicator 
of how much insulin is being produced.  In the veteran's 
case it determined that he was insulin dependent.  

A review of the record in this case shows diagnoses of both 
Type I and Type II diabetes mellitus. The Board has 
determined that the December 2001 VA examination which 
revealed a diagnosis of Type I diabetes is inadequate for 
rating purposes.  The examiner noted that Dr. Debell 
determined the veteran had Type I diabetes mellitus.  He made 
no other comments and offered no other medical opinion.

In order to complete the record, it is necessary to obtain 
any available post-service medical records, particularly 
those from within the veteran's first year after discharge 
and those regarding hospitalizations, the first of which 
corresponded with his initial diagnosis.  Any medical or lay 
opinions and observations that would indicate symptoms from 
the prescribed period should also be associated with the 
veteran's claims file.

Accordingly, this case is REMANDED for the following action:

1.  The RO should request the veteran to 
provide information as to all treatment 
of his diabetes mellitus since March 
1970, including the names and addresses 
of all health care providers.  Upon 
receipt of the requested information and 
appropriate releases, the RO should 
contact Dr. Debell and the Fayette County 
Hospital; and all other identified health 
care providers and request that they 
forward copies of all available clinical 
records pertaining to treatment provided 
to the veteran for diabetes mellitus.

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment for 
diabetes, including that of the 
Tuscaloosa  VA Medical Center, not 
currently in the claims file, be 
forwarded for incorporation into the 
record.

3.  The RO should afford the veteran a 
thorough endocrinology/diabetes 
examination (not just a general medical 
examination) by a physician who is 
knowledgeable in diagnosing and treating 
diabetes mellitus.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner for 
review.  The examiner should elicit a 
details from the veteran as to the 
history of his diabetes mellitus, 
including the earliest manifestations of 
this disease.  The examiner should 
expressly state whether the veteran has 
Type I or Type II diabetes mellitus.  If 
Type I diabetes mellitus is diagnosed, 
the examiner should advance an opinion 
addressing the following questions: 

?	Is it at least as likely as not that 
the identified Type I diabetes 
mellitus had its onset during the 
veteran's military service, or 
became manifest within 1 year from 
the date of his separation from 
service?

?	Is it at least as likely as not that 
the identified Type I diabetes 
mellitus is related to the veteran's 
military service or any incident 
therein, to include his exposure to 
Agent Orange during active service?

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for diabetes mellitus.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond.  
The case should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112). 


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


